Exhibit 10.11

INVESTMENT SUB-ADVISORY AGREEMENT

INVESTMENT SUB-ADVISORY AGREEMENT, dated October 6, 1994, between The Westwood
Funds and its four series, the Equity Fund, the Cash Management Fund, the
Intermediate Bond Fund and the Balanced Fund (the “Trust” and the “Funds”,
respectively), a Massachusetts business trust, for purposes of section 5 only,
and Teton Advisers, LLC. (the “Adviser”), a Texas limited liability company and
Westwood Management Corp. (the “Sub-Adviser”).

Whereas the Adviser has been appointed investment adviser to the Trust and
pursuant to such appointment desires to appoint the Sub-Adviser as its
subadviser; and whereas the Sub-Adviser desires to be so appointed;

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is agreed by and between the parties hereto as follows:

1. In General

The Sub-Adviser agrees, all as more fully set forth herein, to act as investment
adviser to the Trust with respect to the investment of the assets of the Trust
allocated to the Funds and to supervise and arrange the purchase and sale of
assets held in the investment portfolios of the Funds.

2. Duties and obligations of the Sub-Adviser with respect to investments of
assets of the Funds

(a) Subject to the succeeding provisions of this paragraph and subject to the
direction and control of the Adviser, the Sub-Adviser shall (i) act as
investment adviser for and supervise and manage the investment and reinvestment
of each Fund’s assets and in connection therewith have complete discretion in
purchasing and selling securities and other assets for the Funds and in voting,
exercising consents and. exercising all other rights appertaining to such
securities and other assets on behalf of the Funds and (ii) arrange for the
purchase and sale of securities and other assets held in the investment
portfolio of each Fund.

(b) The specific services to be provided or arranged for by the Sub-Adviser for
the Funds are to supervise the calculation of the net asset value of each Fund’s
shares.

(c) In the performance of its duties under this Agreement, the Sub-Adviser shall
at all times use all reasonable efforts to conform to, and act in accordance
with, any requirements imposed by (i) the provisions of the Investment Trust Act
of 1940 (the “Act”), and of any rules or regulations in force thereunder;
(ii) any other applicable provision of law; (iii) the provisions of the Articles
of Incorporation and By-Laws of the Trust, as such documents are amended from
time to time; (iv) the investment objectives, policies and restrictions
applicable to the Funds as set forth in the Trust’s Registration Statement on
Form N-1A and (v) any policies and determinations of the Board of Trustees of
the Trust with respect to the Funds.

(d) The Sub-Adviser will seek to provide qualified personnel to fulfill its
duties hereunder and will bear all costs and expenses (including any overhead
and personnel costs) incurred in connection with its duties hereunder and shall
bear the costs of any salaries or trustees fees of any officers or trustees of
the Trust who are affiliated persons (as defined in the Act) of the Sub-Adviser.
If in any fiscal year any Fund’s aggregate expenses (excluding interest, taxes,
distribution expenses, brokerage commissions and extraordinary expenses) exceed
the most restrictive expense limitation imposed by the



--------------------------------------------------------------------------------

securities law of any state in which the shares of that Fund are registered or
qualified for sale, the Sub-Adviser will reimburse the Trust pro-rata with the
Adviser for the amount of such excess up to the amount of fees accrued for such
fiscal year hereunder, subject to the minimum fee requirements of paragraph
4(a)(i). The amount of such reimbursement shall be calculated monthly and an
appropriate amount shall be held back or released to the Sub- Adviser each month
so that the aggregate amount held back at any particular time shall equal the
net amount of the reimbursement on a cumulative year-to- date basis. As of the
end of the year the final amount of the total reimbursement shall be calculated
and the appropriate amount released to the Funds or the Sub-Adviser or paid to
the Funds by the Sub-Adviser.

(e) The Sub-Adviser shall give the Funds the benefit of its best judgment and
effort in rendering services hereunder, but neither the Sub- Adviser nor any of
its officers, trustees, employees, agents or controlling persons shall be liable
for any act or omission or for any loss sustained by the Funds in connection
with the matters to which this Agreement relates, except a loss resulting from
willful misfeasance, bad faith or gross negligence in the performance of its
duties, or by reason of its reckless disregard of its obligations and duties
under this Agreement; provided, however, that the foregoing shall not constitute
a waiver of any rights which the Trust may have which may not be waived under
applicable law.

(f) Nothing in this Agreement shall prevent the Sub-Adviser or any director,
officer, employee or other affiliate thereof from acting as investment adviser
for any other person, firm or corporation, or from engaging in any other lawful
activity, and shall not in any way limit or restrict the Sub-Adviser or any of
its trustees, officers, employees or agents from buying, selling or trading any
securities for its or their own accounts or for the accounts of others for whom
it or they may be acting, provided that, for the term of this agreement, the
Sub-Adviser will not act as investment adviser to any investment companies other
than the Trust.

 

  3. Portfolio Transactions

In the course of the Sub-Adviser’s execution of portfolio transactions for the
Funds, it is agreed that the Sub-Adviser shall employ securities brokers and
dealers which, in its judgment, will be able to satisfy the policy of the Funds
to seek the best execution of its portfolio transactions at reasonable expenses.
For purposes of this agreement, “best execution” shall mean prompt, efficient
and reliable execution at the most favorable price obtainable. Under such
conditions as may be specified by the Trust’s Board of Trustees in the interest
of its shareholders and to ensure compliance with applicable law and
regulations, the. Sub-Adviser may (a) place orders for the purchase or sale of
each Fund’s portfolio securities with the Adviser’s affiliate, Gabelli &
Company, Inc. or its affiliates, Southwest Securities Inc. or their affiliated
entities pursuant to procedures under 17e-1; (b) pay commissions to brokers
other than its affiliate which are higher than might be charged by another
qualified broker to obtain brokerage and/or research services considered by.
the. Sub-Adviser to be useful or desirable in the performance of its duties
hereunder and for the investment management of other advisory accounts over
which it or its affiliates exercise investment discretion; and (c) consider
sales by brokers (other than affiliates) of shares of the Funds and any other
mutual fund for which it or its affiliates act as investment adviser, as a
factor in its selection of brokers and dealers for each Fund’s portfolio
transactions.

 

  4. Compensation of the Sub-Adviser

(a) The Adviser agrees to pay to the Sub-Adviser out of its advisory fees with
respect to the Funds, which advisory fees may be paid to the Sub-Adviser
directly by the Trust at the Adviser’s request, and the Sub-Adviser

 

2



--------------------------------------------------------------------------------

agrees to accept as full compensation for all services rendered by or through
the Sub-Adviser a fee computed daily and payable monthly in an amount equal on
an annualized basis to the greater of (i) $150,000 per year on an aggregate
basis for all the Funds or (ii) 35% of the net revenues to the Adviser from the
Funds; net revenues are gross revenues less administrative and marketing fees at
an annual rate of .20% of each Funds average net assets; gross revenues equal
all advisory and administrative fees paid to the Adviser. For any period of less
than a month during which this Agreement is in effect, the fee shall be prorated
according to the proportion which such period bears to a full month of 28, 29,
30 or 31 days, as the case may be.

(b) For purposes of this Agreement, the net assets of each Fund shall be
calculated pursuant to the procedures adopted by resolutions of the Trustees of
the Trust for calculating the net asset value of each Fund’s shares.

 

  5. Indemnity

(a) The Trust hereby agrees to indemnify the Sub-Adviser and each of the
Sub-Adviser’s trustees, officers, employees, and agents (including any
individual who serves at the Adviser’s request as director, officer, partner,
trustee or the like of another corporation) and controlling persons (each such
person being an “indemnitee) against any liabilities and expenses, including
amounts paid in satisfaction of judgments, in compromise or as fines and
penalties, and counsel fees (all as provided in accordance with applicable
corporate law) reasonably incurred by such indemnitee in connection with the
defense or disposition of any action, suit or other proceeding, whether civil or
criminal, before any court or administrative or investigative body in which he
may be or may have been involved as a party or otherwise or with which he may be
or may have been threatened, while acting in any capacity set forth above in
this paragraph or thereafter by reason of his having acted in any such capacity,
except with respect to any matter as to which he shall have been adjudicated not
to have acted in good faith in the reasonable belief that his action was in the
best interest of the Trust and furthermore, in the case of any criminal
proceeding, so long as he had no reasonable cause to believe that the conduct
was unlawful, provided, however, that (1) no indemnitee shall be indemnified
hereunder against any liability to the Trust or its shareholders or any expense
of such indemnitee arising by reason of (i) willful misfeasance, (ii) bad faith,
(iii) gross negligence iv) reckless disregard of the duties involved in the
conduct of his position (the conduct referred to in such clauses (i) through
(v) being sometimes referred to herein as “disabling conduct”), (2) as to any
matter disposed of by settlement or a compromise payment by such indemnitee,
pursuant to a consent decree or otherwise, no indemnification either for said
payment or for any other expenses shall be provided unless there has been a
determination that such settlement or compromise is in the best interests of the
Trust and that such indemnitee appears to have acted in good faith in the
reasonable belief that his action was in the best interest of the Trust and did
not involve disabling conduct by such indemnitee and (3) with respect to any
action, suit or other proceeding voluntarily prosecuted by any indemnitee as
plaintiff, indemnification shall be mandatory only if the prosecution of such
action, suit or other proceeding by such indemnitee was authorized by a majority
of the full Board of the Trust. Notwithstanding the foregoing the Trust shall
not be obligated to provide any such indemnification to the extent such
provision would waive any right which the Trust cannot lawfully waive. The
Sub-Adviser and Adviser shall each indemnify the other and their respective
officers, trustees, shareholders, partners and controlling persons to the extent
such persons are not indemnified by the Trust and have not engaged in disabling
conduct with respect to all actions or omissions to act or any matter related to
the activities of the such persons hereunder.

 

3



--------------------------------------------------------------------------------

(b) The Trust shall make advance payments in connection with the expenses of
defending any action with respect to which indemnification might be sought
hereunder if the Trust receives a written affirmation of the indemnitee’s good
faith belief that the standard of conduct necessary for indemnification has been
met and a written undertaking to reimburse the Trust unless it is subsequently
determined that he is entitled to such indemnification and if the trustees of
the Trust determine that the facts then known to them would not preclude
indemnification. In addition, at least one of the following conditions must be
met: (A) the indemnitee shall provide a security for his undertaking, (B) the
Trust shall be insured against losses arising by reason of any lawful advances,
or (C) a majority of a quorum of trustees of the Trust who are neither
“interested persons” of the Trust (as defined in Section 2(a)(19) of the Act)
nor parties to the proceeding (“Disinterested Non-Party Trustees”) or an
independent legal counsel in a written opinion, shall determine, based on a
review of readily available facts (as opposed to a full trial-type inquiry),
that there is reason to believe that the indemnitee ultimately will be found
entitled to indemnification.

(c) All determinations with respect to indemnification hereunder shall be made
(1) by a final decision on the merits by a court or other body before whom the
proceeding was brought that such indemnitee is not liable by reason of disabling
conduct or, (2) in the absence of such a decision, by (i) a majority vote of a
quorum of the Disinterested Non-party Trustees of the Trust, or (ii) if such a
quorum is not obtainable or even, if obtainable, if a majority vote of such
quorum so directs, independent legal counsel in a written opinion.

The rights accruing to any indemnitee under these provisions shall not exclude
any other right to which he may be lawfully entitled.

 

  6. Duration and Termination

This Agreement shall become effective upon the date hereof and shall continue in
effect for a period of two years and thereafter from year to year, but only so
long as such continuation is specifically approved at least annually in
accordance with the requirements of the Act.

This Agreement may be terminated by the Sub-Adviser at any time without penalty
upon giving the Trust sixty days written notice (which notice may be waived by
the Trust) and may be terminated by the Trust or by the Adviser at any time
without penalty upon giving the Sub-Adviser sixty days notice (Which notice may
be waived by the Adviser), provided that such termination by the Trust shall be
directed or approved by the vote of a majority of the Trustees of the Trust in
office at the time or by the vote of the holders of a “majority of the voting
securities” (as defined in the Act) of the Funds at the time outstanding and
entitled to vote. This Agreement shall terminate automatically in the event of
its assignment (as “assignment” is defined in the Act and the rules thereunder.)

 

  7. Notices

Any notice under this Agreement shall be in writing to the other party at such
address as the other party may designate from time to time for the receipt of
such notice and shall be deemed to be received on the earlier of the date
actually received or on the fourth day after the postmark if such notice is
mailed first class postage prepaid.

 

  8. Governing Law

This Agreement shall be construed in accordance with the laws of the State of
New York for contracts to be performed entirely therein and in accordance with
the applicable provisions of the Act.

 

4



--------------------------------------------------------------------------------

  9. Miscellaneous

The Declaration of Trust has been filed with the Secretary of State of the
Commonwealth of Massachusetts. The obligations of the Trust are not personally
binding upon, nor shall resort be had to the private property of, any of the
Trustees, shareholders, officers, employees or agents of the Trust, but only the
Trust’s property shall be bound.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers, all as of the day and the year
first above written.

 

Teton Advisers, LLC. By  

LOGO [g444159ex10_12pg006a.jpg]

 

  Name:   Bruce N. Alpert   Title:   President Westwood Management Corp. By  

LOGO [g444159ex10_12pg006b.jpg]

 

  Name:   Susan Byrne   Title:   President The Westwood Funds By  

LOGO [g444159ex10_12pg006c.jpg]

 

  Name:   Susan Byrne   Title:   President

 

6